Citation Nr: 1105087	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée 


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied an 
increased evaluation for his back disability.  The Veteran timely 
appealed that issue.  

The Board initially denied the Veteran's increased evaluation 
claims for his back disability and his associated right lower 
extremity disability in a September 2010 Board decision.  At that 
time, it was determined that a remand on the issue of TDIU was 
necessary in order to comport with the holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (TDIU is not a separate claim 
of benefits but is part of an increased compensation claim).  The 
Board finds that its remand order has been fully complied with, 
and it may proceed to adjudicate upon the merits of this case.  
See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers upon the claimant, as a matter of law, the right to 
compliance with the remand order).

The Veteran and his fiancée testified at a Central Office hearing 
before the undersigned Acting Veterans Law Judge in August 2010; 
a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A claim of service connection for a cervical spine 
disorder, to include as secondary to service-connected 
disabilities, has been raised by the record but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  




FINDINGS OF FACT

1.  The Veteran failed to report to his scheduled October 2010 VA 
examination in conjunction with his claim for TDIU, which stems 
from an underlying claim for increased compensation for his 
service-connected back disability.

2.  The Veteran is not credible in his assertions regarding the 
missed examination. 

3.  Notwithstanding the failure to report, the evidence currently 
of record does not demonstrate that the Veteran's service-
connected disabilities render him unable to obtain and maintain 
substantially gainful employment, but rather shows that he is 
currently functioning in a mostly sedentary environment by taking 
classes.


CONCLUSION OF LAW

As a matter of law, the criteria establishing entitlement to TDIU 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 3.655(b), 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's TDIU claim arises from an appeal of a claim for 
increased evaluation for his back disability.  In a claim for 
increase, the VCAA requires only generic notice as to the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270, 1277 (2009).  The Board has previously discussed 
the propriety of the notice for that claim in its September 2010 
decision.  

Moreover, in a post-remand letter dated September 2010, the 
Veteran was informed as to what evidence was required to 
substantiate the claim for TDIU and of the division of 
responsibilities between VA and a claimant in developing an 
appeal; that letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  The Board acknowledges that, in the 
present case, complete notice was not issued prior to the adverse 
determination on appeal.  However, fully compliant notice was 
later issued, and the claim was thereafter readjudicated in a 
November 2010 supplemental statement of the case.  Accordingly, 
any timing deficiency has here been appropriately cured, and no 
further development is required with respect to the duty to 
notify.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  Moreover, 
his statements in support of the claim are of record, including 
testimony provided at the August 2010 Central Office hearing 
before the undersigned.  The Board has carefully reviewed such 
statements and concludes that no available outstanding evidence 
has been identified.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends on appeal that he cannot work due to his 
back pain.  In a June 2008 statement, the Veteran indicated that 
he could no longer work as of May 30, 2007.  Despite such 
contentions, the Board finds that the Veteran's claim for TDIU in 
this case must be denied as a matter of law, as will be explained 
below.

Initially, the Veteran's claim for TDIU was remanded for a VA 
examination in the Board's September 2010 decision in order to 
ascertain whether his service-connected disabilities prevented 
him from obtaining and maintaining substantially gainful 
employment.  The Board notes that such appointment was scheduled 
in October 2010.  Evidence of record demonstrates that the 
Veteran failed to report for that examination, and such was 
cancelled after that failure to report.  

In a December 2010 correspondence, the Veteran argues that he 
should be rescheduled for his examination.  He contends that he 
was told the examination was cancelled prior to the scheduled 
date, and that was why he failed to report.  He sent in several 
notice letters from VA demonstrating that he was scheduled for an 
examination in November 2010, which was subsequently cancelled in 
an October 2010 letter.  The Veteran also sent in a letter 
informing him of his October 2010 examination.  A letter stating 
such examination was cancelled was also sent in; the letter 
stating the Veteran's October 2010 examination was cancelled was 
dated the same day as the scheduled examination.  

The Veteran specifically argues that VA must have post-dated the 
letter informing him of the date of his examination, but sent it 
out prior to that date.  As a result of receiving this post-dated 
letter prior to his examination in October 2010, he failed to 
report for his scheduled examination.  The Board finds the 
Veteran's statements to be not credible.  Indeed, "(t)here is a 
presumption of regularity under which it is presumed that 
government officials 'have properly discharged their official 
duties'.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) 
(Ashley II); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
("the presumption of regularity . . . applies to the VA mailing 
of the RO decision in the same manner as it applies to the BVA 
mailing of the decision" (citing Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992) (Ashley I))).  It is acknowledged that the 
presumption of regularity may be rebutted by the submission of 
"clear evidence to the contrary."  Ashley II, 2 Vet. App. at 
309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); 
see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 
7 Vet. App. at 274; Ashley I, supra.  

The presumption of regularity applies in this case.  The 
contention that VA purposefully misdated correspondence so that 
the Veteran would miss his scheduled examination is inherently 
incredible, and thus the Veteran's arguments to this affect lack 
any persuasive force.  Nothing in the record gives cause for 
rebutting the presumption of regularity here.  Indeed, the 
Veteran has submitted no evidence to demonstrate that he received 
the letter cancelling his examination in advance of the date 
listed on that communication.  Moreover, the evidence of record 
clearly demonstrates that the Veteran was scheduled for and sent 
notice of that examination prior to his examination date.  The 
record further demonstrates that the Veteran failed to report for 
that examination, and that such was cancelled at that time due to 
the Veteran's failure to report.  The October 19, 2010 letter, 
dated the day of the Veteran's examination, is therefore presumed 
to have been discharged by the VA officials on the date so 
printed on the letter.  Again, no "clear evidence to the 
contrary" has been submitted to rebut the presumption of 
regularity in this case.  

Given that the Veteran failed to report for his scheduled 
examination for TDIU, where the underlying claim was a claim for 
increased compensation for his back disability, such a failure to 
report must lead to a denial as a matter of law in this case.  
See 38 C.F.R. § 3.655(b) (2010) ("When the examination was 
scheduled in conjunction for any other original claim [(other 
than an original compensation claim)], a reopened claim for a 
benefit previously denied, or a claim for increase, the claim 
must be denied.  (emphasis added)).  

To the extent that a claim for TDIU could be construed as an 
"original compensation claim," the Board will proceed at this 
point to analyze the Veteran's claim on the evidence currently of 
record.  It is determined that the current evidence of record 
does not support a finding that the Veteran's service-connected 
disabilities prevent him from obtaining and maintaining 
substantially gainful employment.

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.16 (2010).  If the total rating is based 
on a disability or combination of disabilities for which the 
Schedule for Rating Disabilities provides an evaluation of less 
than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In 
evaluating total disability, full consideration must be given to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability, and to the 
effects of combinations of disability.  38 C.F.R. § 4.15 (2010).  

A TDIU for compensation purposes may be assigned where the 
schedular rating is less than total, when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of two 
or more service-connected disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 
percent disability or one 40 percent disability, disabilities 
resulting from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU, the record must 
reflect some factor which takes the case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether a veteran is capable of 
performing the physical and mental acts required by employment, 
not whether the veteran can find employment.  See 38 C.F.R. § 
4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In 
determining whether an appellant is entitled to a TDIU, neither 
the appellant's nonservice-connected disabilities nor may 
advancing age be considered.  

The Board notes that the Veteran is service-connected for a back 
disability, evaluated as 40 percent disabling since February 1, 
2008; a right lower extremity disability associated with the 
Veteran's back disability, evaluated as 20 percent disabling 
since July 6, 2007; and, a right shoulder disability, evaluated 
as 10 percent disabling since July 19, 2005.  He has a combined 
schedular evaluation of 60 percent disabling since February 1, 
2008.  The Board notes that the back and right lower extremity 
combine to a 52 percent evaluation, which rounds to a combined 50 
percent evaluation under the table in 38 C.F.R. § 4.25.  Thus, he 
does not have a single disability rated 60 percent or a combined 
rating of at least 70 percent, and he does not meet the above-
stated percentage requirements.  The criteria for a schedular 
evaluation for TDIU under 38 C.F.R. § 4.16(a) have therefore not 
been met.  

That notwithstanding, it is the policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran 
fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as 
here, an extraschedular rating is for consideration where a 
veteran is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b).  38 C.F.R. § 3.321(b)(1), which concerns 
extraschedular cases, indicates that extraschedular ratings are 
warranted for "an exceptional or unusual disability picture."  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any nonservice-
connected condition and advancing age, which would justify a 
total rating based upon individual unemployability on an 
extraschedular basis.  See Van Hoose, 4 Vet. App. at 363 (1993).

Statements accompanying the Veteran's September 2007 notice of 
disagreement indicate that he "noticed his back was getting 
worse on May 30, 2007, on [his] way to work" at a construction 
company.  He stated he was not able to work that day due to back 
pain, and that he has not been able to work since that day due to 
his severe back pain.  The Veteran submitted statements from both 
his mother and father at that time, which indicate that he has 
worked since he was 15 years old, that he has never missed a day 
of work, and that he was always on time.  The Veteran's mother 
specifically stated that he left his job in May 2007 due to 
severe back pain and a slipped disc.  The Veteran reiterated his 
statements as to unemployability due to service-connected 
disabilities in a June 2008 statement to his Congressional 
Representative.

At the August 2010 hearing, the Veteran and his fiancée testified 
that he had difficulty with lifting and carrying activities and 
that he experienced significant pain, for which he took Percocet.  
The Veteran further stated that he was currently taking classes, 
and that he was able to get up and stretch his back when he 
needed to.  

The VA and private treatment records do not disclose any opinion 
as to the Veteran's employability.  In several VA treatment 
records, particularly from October 2007, he reported that he was 
unable to work due to his back pain and back disability.  In 
December 2007, following the Veteran's back surgery, the VA 
treatment records indicate that an opinion on the Veteran's 
ability to work was deferred until later clinical evaluation.  
Such clinical evaluation took place in January 2008, but no 
opinion as to employability was made at that time.  The Veteran 
was again evaluated in April 2008, at which time it was noted 
that he was released to "back to his normal activities" and was 
cautioned to use good lifting practices.  In a January 2009 VA 
treatment note, the Veteran reported that he had been unemployed 
since his back surgery, but that he "plan[ned] to go back to 
work."

Prior to filing his claim for increase in July 2007, the Veteran 
underwent a VA examination of his back and right shoulder 
disabilities in May 2006.  At that time, he indicated that he had 
been a mechanic for three years, and that he was currently 
employed.  After physical examination, the VA examiner stated 
that the effect of the Veteran's conditions on his daily 
activities was "mild."  

The Veteran underwent another VA examination for his right 
shoulder and back disabilities in August 2007.  At that time, he 
was reported having difficulty performing many physical 
exertional activities without pain.  After physical and 
neurological examination, the VA examiner stated that the 
Veteran's service-connected disabilities "only minimally affect 
[his] ability to perform his usual occupation and daily 
activities."

Another VA examination was performed in February 2008, at which 
time the Veteran reported that his pain was elicited by physical 
activity.  He further reported at that time that such pain could 
be alleviated by rest and medication and that he could function 
through his pain with medication.  He denied any episodes of 
incapacitation due to his back and right lower extremity 
disabilities.  The VA examiner did not offer any opinion as to 
employability.  As noted above, the Board remanded for an 
examination in its September 2010 Board decision in order to 
obtain such an opinion on current employability due to service-
connected disabilities.  The Veteran failed to report for that 
examination scheduled in October 2010, as stated above.

On the basis of the evidence of record, the clinical evidence is 
clear that the Veteran's back, shoulder and lower extremity 
disabilities-his only service-connected disabilities-only 
mildly or minimally affect the Veteran's ability to perform his 
occupation and activities of daily living.  

The Veteran, his parents, and his fiancée are competent to relay 
symptomatology and perceived opinions as to why the Veteran quit 
his job in May 2007.  However, the more probative evidence of 
record are the findings of the VA examiners, offered in 
conjunction with physical examination, that the Veteran's back 
disability and associated symptoms had only mild effects on his 
ability to work or perform activities of daily living.

As to the statements in the treatment records indicating that the 
Veteran was unemployable due to back pain, noted in the VA 
treatment records, such references are not transformed into 
medical opinions merely because the transcriber of such reports 
are medical doctors.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (the bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional).  In this 
case, the Veteran's reports as to his perceived unemployability 
were transcribed by the VA medical professionals; however, no 
further opinion was expressed by those medical professionals as 
to the unemployability of the Veteran in those notes, and the 
Board finds that such is not competent medical evidence of such 
unemployability.

As noted above, the standard in this case is not whether the 
Veteran is unable to find work, but whether he is incapable of 
performing the physical and mental acts required by employment.  
While the evidence in this case demonstrates that he may have 
some restriction lifting and carrying items-particularly heavy 
items-the evidence of record does not demonstrate that the 
Veteran is incapable of performing all physical and mental acts 
required by employment, particularly employment of a sedentary 
nature.  Such ability to perform at least some sedentary 
employment is demonstrated in this case by the Veteran's ability 
to attend classes, as he testified to in his August 2010 hearing.  
Such testimony indicates that he is able to sit in class, stretch 
when necessary and minimally carry books.  Such activities are 
demonstrable of at least some functionality in a sedentary work 
environment.

In short, while the Veteran is shown to have some functional 
limitations due to his service-connected disabilities, such 
functional impairment is already assessed by the assigned 
schedular evaluations for those disabilities.  The clinical 
evidence of record does not demonstrate that the Veteran is 
unable to obtain and maintain substantially gainful employment in 
this case, but rather that the Veteran is "released back to 
normal activities" with some lifting restrictions.  Moreover, 
the Veteran is most recently shown to be able to at least 
minimally function in sedentary environments as he was attending 
classes at the time of his August 2010 hearing.  Thus, the 
evidence of record does not demonstrate the Veteran is unable to 
obtain and maintain substantially gainful employment as a result 
of his service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Consequently, the Veteran's claim for TDIU is denied.   Again, 
due to the Veteran's failure to report for his examination, the 
claim is denied as a matter of law.  In any event, as 
demonstrated above, the evidence of record fails to support the 
claim.  

						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


